DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 02/28/2022. Claims 1 and 6 have been amended. Claims 2-5 have been previously cancelled. Claims 1 and 6-10 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for a provisional application, 62/916230, filed on 10/17/2019.

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
(1) In view of the amendments, claim objection of claim 1, presented in the previous Office Action, has been withdrawn
(2) In view of the amendments, rejections of 6-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been withdrawn.
(3) Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(4) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Objections
Claim 8 is objected to because of the following informalities:  the limitation “any of the attributes” appear to have insufficient antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “wherein the ITOA stack use a compatible object storage accessible through a web service interface as its primary storage”. The limitation, “a compatible object storage” is unclear. Examiner is not sure what the object storage is compatible with.
Furthermore, claim 1 recites multiple limitations regarding data, such as “ingesting and storing data at rest”, “packaging one or more data units of the set of primary data”,  “laying the data out…”, “filtering the data …” and “determine an origin of the data”. However, it is unclear to the Examiner the scope of “the data” in the limitations above. For example, is “laying the data” referring to the data has been ingested or packaged? What is “the data” in “filtering the data” referring to, the same data in the limitation “laying the data” or different? Is “determining an origin of the data” related to any of the data recited in the claim? Are “objects” related to data or primary data? For examination purpose, “the data” is interpreted using the broadest reasonable interpretable, which is any arbitrary data.
Claims 6-10 are rejected since they are dependent claims of claim 6 and do not cure the deficiencies identified in the parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seward et al. (US 2015/0180891), hereinafter Seward in view of Panghal et al. (US 10,452,619), hereinafter Panghal, and further in view of Sato et al. (US 2014/0149466), hereinafter Sato.
Regarding claim 1, Seward teaches a computerized method comprising: 
building an information technology operations analytics (ITOA) stack, wherein ITOA stack (Seward, [0003], when attempting to identify, collect, and analyze such large quantities of data, which may be distributed across multiple data sources within the enterprise's network environment or IT infrastructure; [0043], The data sources may be associated with, for example, an enterprise data system distributed across a network environment. The events, which may be derived from indexing or segmenting the machine data, network data, or other data generated by these data sources, may be used to provide search and data analysis functionality to a user of the enterprise data system, e.g., a data analyst or systems engineer interested in gaining a better understanding of the performance and/or security of an enterprise organization's IT infrastructure) use a compatible object storage accessible through a web service interface as its primary storage; 
ingesting and storing data at rest (Seward, [0040], data generated by various data sources may be collected and segmented into discrete events; [0067], any one or more of the received traffic data and/or events may be stored in one or more data stores); 
storing a set of metadata of the ingested data in a virtual machine or a container (Seward, [0066], The timestamp determined for each event may be associated with the event, such as by being stored as metadata for the event); 
maintaining a set of primary data of the ingested data with an object store (Seward, [0084], where the raw data may include unstructured data, structured data, machine data, network data, and/or sensor data; [0067], any one or more of the received traffic data and/or events may be stored in one or more data stores; [0085], data collector 205 may store each event in an appropriate index in a data store 215); 
packaging one or more data units of the set of primary data (Seward, [0024], take raw data, unstructured data, or machine data such as a Web log, divide the data up into segments, and optionally transform the data in these segments to produce time-stamped events; [0079]); 
writing over objects at select intervals; 
breaking objects into chunks to reduce overwrites; 
laying the data out as partitioned by time, wherein the partitioning by time ingests an arbitrary time series data (Seward, [0026], Rather, in a system involving late-binding schema, the schema can be developed on an ongoing basis up until a query, during execution, applies (binds) the schema to data to evaluate the data … Because SPLUNK® ENTERPRISE maintains the underlying raw data and enables application of a late-binding schema; [0035], Each data point may be a value, a small segment of data, or a large segment of data, and each data point may be associated with a timestamp or be associated with a particular point in time that provides the basis for a timestamp for the data point … The data can be structured, unstructured, or semi-structured and can come from files, directories, network packets, network events, and/or sensors. Unstructured data may refer, for example, to data whose structure is not fully understood or appreciated at the time the data is obtained by a data storage system, or it may refer to data that was generated without a particular schema in mind to facilitate the extraction of values for fields in the data during a search on the data; [0069]) and queries the arbitrary time series data to implement time-based partitioning of the data (Seward, [0040], each event corresponding to data from a particular point in time; [0067], A timestamp may be stored along with each event to help optimize searching the events by time range; [0071]; [0073];  [0079], Specifically, the security monitoring system 150 can collect data including raw data (e.g., machine data, network data, sensor data, unstructured data, and/or weblogs) from one or more resources 160 (e.g., resource 160-1 through resource 160-n), process the data (e.g., internally and/or using one or more resources) to index the raw data into timestamped events that are searchable, extract values from fields in the indexed raw data, identify security-related events from the indexed raw data to identify groups of events based on criteria, and/or present a summary of groups of the filtered security events in a display view); 
filtering the data by implementing an isolation on the data by separating logs of the data by an environment type of the data, a tenant of the data, and a container orchestration system namespace to provide isolation of the data at a bucket level;
creating one or more application boundaries at the time of ingesting (Seward, [0046], each blocklist 12 may be implemented as an identifying cross-reference for tracking and monitoring access and/or requests to any machine located at one of the IP addresses in one or more of the blocklists 12; [0047], [0049]; [0080]) to generate granular application data, and wherein the granular application data is used to determine an origin of the data (Seward, [0085], The collected data corresponding to a time-based event may indicate a timestamp of an event. The collected data also may include indicate a host device associated with the event and a source of the event. In one embodiment, the host device associated with the event may correspond to a machine (or host device) from which the event originated. The source of the event may indicate source information, such as a source from where the collected data came. The source information may indicate a type of the source, which corresponds to a type of the collected data); 
querying the ingested data back using the set of metadata (Seward, [0062], searching any network traffic, network data, or any other data or events, for data elements or events containing one or more IP addresses that are also stored in the deduplicated list; [0079], process the data (e.g., internally and/or using one or more resources) to index the raw data into timestamped events that are searchable; [0088]; [0104], a user may enter a search string 342 that returns a single event 344 including metadata 346);
fetching a correct object to obtain a granular application data.

Seward does not explicitly teach wherein ITOA stack use a compatible object storage accessible through a web service interface as its primary storage; writing over objects at select intervals; breaking objects into chunks to reduce overwrites; filtering the data by implementing an isolation on the data by separating logs of the data by an environment type of the data, a tenant of the data, and a container orchestration system namespace to provide isolation of the data at a bucket level; and fetching a correct object to obtain a granular application data, as claimed.
However, Seward in view of Panghal teaches building an information technology operations analytics (ITOA) stack, wherein the ITOA stack use a compatible object storage accessible through a web service interface as its primary storage (Seward, [0079], collect data including raw data (e.g., machine data, network data, sensor data, unstructured data, and/or weblogs) from one or more resources 160 (e.g., resource 160-1 through resource 160-n); Panghal, Col.2, lines 30-41, they are applicable to any system capable of storing and handling various types of objects, in analog, digital, or other form; Col.5, lines 37-47, client 100 may write the data to that location using an HTTP POST and/or PUT);
storing a set of metadata of the ingested data in a virtual machine (Panghal, Col.3, lines 27-33, metadata server (“MDS”) 102; Col.3, lines 47-58, MDS 102 may be a physical or a virtual machine) or a container; 
writing over objects at select intervals (Panghal, Col.12, lines 44-54, Data objects may be transmitted continuously to the authoritative object store, and in an embodiment are based on available egress bandwidth, a defined policy (e.g. FIFO, LRU, LOF, etc), and/or a defined schedule); 
breaking objects into chunks to reduce overwrites (Panghal, Col.5, lines 48-62,  individual data objects may be broken into a set of data chunks);
fetching a correct object to obtain a granular application data (Seward, [0068], enabling the user to initiate different queries and receive a representation of a subset of events occurring within a time range of interest and having a field of interest. In one embodiment, a field of interest may be a network address and/or ID contained within textual data of each event. More specifically, in one embodiment, a field of interest may be an IP address, such as a destination IP address, included within textual data of each event; [0041]; [0073]; Panghal, Col.3, lines 42-54, the data could be stored in a cloud based object stores, such as Amazon S3).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Seward to incorporate teachings of Panghal to package raw data (in Seward) into data objects and write the data objects to an object store in a defined schedule. The data objects can be broken into a set of data chunks to reduce overwrites. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Seward with Panghal because it improves scalability and efficiency of the system disclosed in the combination of Seward to store data in object stores in cloud by having a secure and scalable third party to manage and maintain user data (Panghal, Col.2, lines 42-54).
The combination of Seward does not explicitly teach filtering the data by implementing an isolation on the data by separating logs of the data by an environment type of the data, a tenant of the data, and a container orchestration system namespace to provide isolation of the data at a bucket level, as claimed.
However, the combination of Seward in view of Sato teaches filtering the data by implementing an isolation on the data by separating logs of the data by an environment type of the data (Sato, [0072], data regarding an OS), a tenant of the data (Sato, [0071], information on tenant, [0072], data regarding middleware … commonly used from a plurality of applications), and a container orchestration system namespace (Sato, [0072], data regarding middleware (database, Web container) to provide isolation of the data at a bucket level (Sato, [0071], [0072]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Seward to incorporate teachings of Sato to uniquely identifying the kind of log data based on data regarding an OS, data regarding middleware, and data regarding application types. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Seward because it improves efficiency of the system disclosed in the combination of Seward by allowing reduction of waste of a resource of a time-series database of a monitoring platform, and reduction of cost required for log monitoring by an operation manager (Sato, [0013], [0014]).
Regarding claim 6, the combination of Seward teaches all the features with respect to claim 1 as outlined above. The combination of Seward further teaches the computerized method of claim 1, wherein a data partition specifies a partitioning scheme for an incoming data for a given destination (Seward, [0036], The time-series machine data collected from a data source may be segmented or otherwise transformed into discrete events … each event can be associated with a timestamp; [0024]; [0040], each event corresponding to data from a particular point in time).  
Regarding claim 7, the combination of Seward teaches all the features with respect to claim 6 as outlined above. The combination of Seward further teaches the computerized method of claim 6, wherein the partition scheme acts as an index into incoming data (Seward, [0079], (process the data … to index the raw data into timestamped events that are searchable).  
Regarding claim 8, the combination of Seward teaches all the features with respect to claim 7 as outlined above. The combination of Seward further teaches the computerized method of claim 7, wherein a user specifies a partition scheme using any of the attributes in the incoming data (Seward, [0073], [0079], [0096]; [0104]).  
Regarding claim 9, the combination of Seward teaches all the features with respect to claim 8 as outlined above. The combination of Seward further teaches the computerized method of claim 8, wherein the partitioning of data is used to enhance query performance (Seward, [0024]; Note – data can be partitioned based on queries/searches, which can improve performance when running on a partitioned dataset due to a smaller data size.).  
Regarding claim 10, the combination of Seward teaches all the features with respect to claim 9 as outlined above. The combination of Seward further teaches the computerized method of claim 9, wherein the metadata about the primary data is stored in a local memory (Panghal, Col.3, lines 27-33, metadata server (“MDS”) 102; Col.3, lines 47-53, MDS 102 may be a physical or a virtual machine, and may operate in an environment local to or remote from client 100; site cache 306 may contain metadata store 314) and is split between a memory compatible storage in a same manner as the primary data (Panghal, Col.3, lines 47-58, Additionally or alternatively, MDS 102 may operate in a third party cloud environment, such as Amazon Web Services (“AWS”); Col.5, line 63 – Col.6, line 9, MDS physically located at or near client 200 and/or site cache's 206 location; Col.7, lines 24-35, site cache 306 may contain metadata store 314; Col.12, lines 55-62).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seward to incorporate teachings of Panghal to store metadata (i.e. fields correspond to metadata about data/events, such as a timestamp, host, source in Steward) in both a local metadata server and a metadata store in a cache site. A person of ordinary skill in the art would have been motivated to combine the teachings of Seward with Panghal because it improves scalability and efficiency of the system disclosed in Seward to store data in object stores in cloud by having a secure and scalable third party to manage and maintain user data (Panghal, Col.2, lines 42-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136